

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (the “Agreement”) is made as of August 2, 2005, by and
between Delta Financial Corporation (the “Company”), a corporation organized
under the laws of the State of Delaware, with its principal offices at 1000
Woodbury Road, Suite 200, Woodbury, New York 11797, certain stockholders of the
Company identified on Exhibit A hereto (each a “Selling Stockholder” and
collectively, the “Selling Stockholders”) and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company, the Selling Stockholders and the Purchaser agree as follows:
 
SECTION 1.   Sale of the Shares. Subject to the terms and conditions of this
Agreement, the Selling Stockholders propose to sell an aggregate of up to
2,000,000 shares (the “Shares”) of common stock, par value $0.01 per share (the
“Common Stock”), of the Company owned by the Selling Stockholders. The aggregate
number of shares to be sold by each Selling Stockholder is set forth on
Exhibit A hereto.
 
SECTION 2.   Agreement to Sell and Purchase the Shares. At the Closing (as
defined in Section 3), each Selling Stockholder will sell to the Purchaser, and
the Purchaser will buy from each Selling Stockholder, upon the terms and
conditions hereinafter set forth, the number of Shares at the purchase price set
forth in Exhibit B hereto.
 
The Company and the Selling Stockholders propose to enter into the same form of
purchase agreement with certain other investors (the “Other Purchasers”) and the
Selling Stockholders expect to complete sales of the Shares to them. The
Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” and this Agreement and the agreements executed
by the Other Purchasers are hereinafter sometimes collectively referred to as
the “Agreements.” The term “Placement Agent” shall mean JMP Securities LLC,
which is acting as the placement agent in connection with the transactions
contemplated by this Agreement.
 
SECTION 3.   Delivery of the Shares at the Closing. The completion of the
purchase and sale of the Shares (the “Closing”) shall occur at the offices of
Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York 10104
as soon as practicable and as agreed to by the parties hereto, within three
business days following the execution of the Agreements, or on such later date
or at such different location as the Company, Selling Stockholders and the
Placement Agent shall agree in writing, but in any event not prior to the date
that the conditions for Closing set forth below have been satisfied or waived by
the appropriate party (the “Closing Date”). The Purchaser shall be notified by
facsimile transmission or otherwise of the time of the Closing.
 
At the Closing, the Selling Stockholders shall deliver to the Purchaser one or
more stock certificates registered in the name of the Purchaser, or, if so
indicated on the Stock Certificate Questionnaire attached hereto as Appendix I,
in such nominee name(s) as designated by the Purchaser, representing the number
of Shares set forth in Section 2 above and bearing an appropriate legend, as
described in Section 6(f) below, referring to the fact that the Shares were sold
in reliance upon the exemption from registration under the Securities
 

--------------------------------------------------------------------------------


 
Act of 1933, as amended (the “Securities Act”), provided by Section 4(2)
thereof. The name(s) in which the stock certificates are to be registered are
set forth in the Stock Certificate Questionnaire attached hereto as Appendix I.
The Selling Stockholders’ obligation to complete the purchase and sale of the
Shares and deliver such stock certificate(s) to the Purchaser at the Closing
shall be subject to the following conditions, any one or more of which may be
waived by the Selling Stockholders: (a) receipt by the Selling Stockholders of
same-day funds in the full amount of the purchase price for the Shares being
purchased hereunder and (b) the accuracy in all material respects of the
representations and warranties made by the Purchasers (as if such
representations and warranties were made on the Closing Date) and the
fulfillment of those undertakings of the Purchasers to be fulfilled prior to the
Closing. The Purchaser’s obligation to accept delivery of such stock
certificate(s) and to pay for the Shares evidenced thereby shall be subject to
the following conditions, any one or more of which may be waived by the
Purchaser: (a) each of the representations and warranties of the Company and the
Selling Stockholders made herein shall be accurate as of the Closing Date;
(b) the delivery to the Purchaser by counsel to the Company of a favorable legal
opinion in substantially the form attached hereto as Exhibit C hereto; (c) the
fulfillment of those undertakings of the Company and the Selling Stockholders to
be fulfilled prior to Closing; and (d) the receipt by Purchaser of a letter from
KPMG LLP, independent public or certified public accountants for the Company,
dated the date hereof, addressed to the Placement Agent, in form and substance
satisfactory to the Placement Agent.
 
SECTION 4.   Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with the Purchaser as
follows:
 
4.1  Purchase Agreement. The Company has full legal right, corporate power and
authority to enter into this Agreement and to perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed, and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as (i) rights to indemnification hereunder
may be limited by applicable law, and (ii) the enforcement hereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
 
4.2  Authorization of the Shares to Be Sold by the Selling Stockholders. The
Shares to be purchased hereunder from the Selling Stockholders were duly
authorized, validly issued, and are fully paid, and non-assessable and will
conform in all material respects to the description thereof set forth in the
Private Placement Memorandum (defined below). No further approval or authority
of the stockholders or the Board of Directors of the Company will be required
for the sale of the Shares by the Selling Stockholders as contemplated herein.
 
4.3  Offering Materials. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Shares other than the private placement memorandum dated August
1, 2005 (the “Private Placement Memorandum”) or any amendment or supplement
thereto. Neither the Company nor any person acting on its behalf has in the past
or will hereafter take any action independent of the Placement Agent to sell,
offer for sale or solicit offers to buy any securities of the Company that would
result in the offer or sale of the Shares, as contemplated by this Agreement,
not being exempt from the registration requirements of Section 5 of the
Securities Act.
 
2

--------------------------------------------------------------------------------


4.4  No Other Registration Rights. No holder of any security of the Company has
any right (which has not been waived or has not expired by reason of lapse of
time following notification of the Company’s intent to file the registration
statement to be filed by it pursuant to Section 8.1 (the “Registration
Statement”)) to require the Company to register the sale of any security owned
by such stockholder under the Securities Act in or in preference to the
Registration Statement.
 
4.5  No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Private Placement Memorandum: (i) there has been no
Material Adverse Change (as defined below), or any development that could
reasonably be expected to result in a Material Adverse Change; (ii) the Company
and its subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct, or contingent, nor entered into any
material transaction or agreement other than in the ordinary course of its
business; (iii) there has been no dividend or distribution of any kind declared,
paid or made by the Company or, except for dividends paid to the Company or its
other subsidiaries, any of its subsidiaries on any class of capital stock, or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock; and (iv) the Company and its subsidiaries have not sustained
any material loss or interference with their businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance. For
purposes of this Agreement, the term “Material Adverse Change” means any
material adverse change in the condition, financial or otherwise, or in the
earnings, business or results of operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement.
 
4.6  Accountants. The firm of KMPG LLP, which has expressed its opinion with
respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2004, which is
attached as an exhibit to, and made a part of the Private Placement Memorandum,
and that will be incorporated by reference in the Registration Statement and the
prospectus that forms a part thereof (the “Prospectus”), is an independent
accountant as required by the Securities Act and the rules and regulations
promulgated thereunder (the “Rules and Regulations”).
 
4.7  Preparation of the Financial Statements. The consolidated financial
statements of the Company and the related notes contained in its filings under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), present
fairly the consolidated financial position of the Company and its subsidiaries
as of and at the dates indicated and the results of their operations, cash flows
and changes in stockholders’ equity for the periods therein specified. Such
consolidated financial statements (including the related notes) have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements or
supporting schedules are required to be included in the Company’s Exchange Act
Reports (as defined below).
 
3

--------------------------------------------------------------------------------


4.8  Incorporation and Good Standing of the Company and its Subsidiaries. Each
of the Company and its subsidiaries has been duly incorporated or formed and is
validly existing as a corporation, limited liability company, or trust, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation and has corporate power and authority to own, lease
and operate its properties and to conduct its business as described in its
filings with the Securities and Exchange Commission (the “Commission”) and, in
the case of the Company, to enter into and perform its obligations under this
Agreement. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation, limited liability company or trust, as applicable, to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or limited liability company interests of each
subsidiary that has been organized as a corporation or a limited liability
company has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.
 
4.9  Subsidiaries of the Company. The Company does not own or control, directly
or indirectly, any corporation, limited liability company, trust, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2004 and the
subsidiaries listed on Exhibit D hereto (the “List of the Additional
Subsidiaries”).
 
4.10  No Prohibition on Subsidiaries from Paying Dividends or Making Other
Distributions. No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as disclosed in or contemplated by the Private
Placement Memorandum.
 
4.11  Capitalization and Other Capital Stock Matters. The authorized, issued,
and outstanding capital stock of the Company is as set forth in the balance
sheets set forth in the Exchange Act Reports (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Exchange
Act Reports or upon exercise of outstanding options or warrants described in the
Exchange Act Reports). The Common Stock (including the shares of Common Stock
owned by the Selling Stockholders) conforms in all material respects to the
description thereof contained in the Company’s most recent Form 8-A filed under
the Exchange Act and in the Exchange Act Reports. All of the issued and
outstanding shares of Common Stock (including the shares of Common Stock owned
by the Selling Stockholders) have been duly authorized and validly issued, are
fully paid and non-assessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into, exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in the
Exchange Act Reports. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Exchange Act Reports, accurately and fairly
presents the information required to be shown with respect to such plans,
arrangements, options and rights.
 
4

--------------------------------------------------------------------------------


4.12  Lock-Up Agreements. Each director and executive officer of the Company and
each Selling Stockholder has agreed to sign an agreement (the “Lock-Up
Agreement”) substantially in the form attached hereto as Exhibit E (the “Form of
Lock-up Agreement”). The Company has provided to counsel for the Placement Agent
true, accurate, and complete copies of all of the Lock-up Agreements presently
in effect or effected hereby. The Company hereby represents and warrants that it
will not release any of its executive officers, directors, or other stockholders
from any Lock-up Agreements currently existing or hereafter effected without the
prior written consent of the Placement Agent.
 
4.13  Agreement Not To Offer Or Sell Additional Securities. During the period of
ninety (90) days following the date of the Private Placement Memorandum (the
“Lock-Up Period”), the Company will not, without the prior written consent of
the Placement Agent (which consent may be withheld in its sole discretion), (a)
consent to the disposition of any shares held by a stockholder or option holder
which is a director or executive officer of the Company or is a Selling
Stockholder before the expiration of the Lock-up Period, or (b) sell, offer,
contract, or grant, directly or indirectly, any option to sell, pledge,
transfer, or establish an open “put equivalent position” within the meaning of
Rule 16a-1(h) under the Exchange Act, otherwise dispose of, transfer, or enter
into any transaction which is designed to, or could be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise by the Company or any affiliate of the
Company or any person in privity with the Company or any affiliate of the
Company), or otherwise dispose of any Securities (as defined in Exhibit E
attached hereto) or any securities that relates to or derives any significant
part of its value from the Shares; provided, however, that the Company may issue
(i) shares of restricted stock or options to purchase its Common Stock pursuant
to any stock option plan, stock bonus, or other stock plan or arrangement
approved by the Board of Directors of the Company and described in the Private
Placement Memorandum, or (ii) Common Stock upon the exercise of such options
described in clause (i), but only if such shares, options, or shares issued upon
exercise of such options, cannot be sold, offered, disposed of or otherwise
transferred during the Lock-up Period without the prior written consent of the
Placement Agent (which consent may be withheld in its sole discretion).
 
4.14  Stock Exchange Listing. The Common Stock (including the Shares) is
registered pursuant to Section 12(b) of the Exchange Act, and is listed on the
American Stock Exchange (the “AMEX”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
AMEX nor has the Company received any notification that the Commission or the
AMEX is contemplating terminating such registration or listing. 
 
4.15  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation or default of any provision of its charter, by-laws or other
organizational documents or is in breach of or default (or, with the giving of
notice or lapse of time, would be in
 
5

--------------------------------------------------------------------------------


 
default) (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, including, without limitation, any agreements pertaining to, relating
to or arising in connection with, any of the securitization transactions of the
Company or any of its subsidiaries (each, an “Existing Instrument”), except for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change. The Company and its subsidiaries are in compliance with
all statutes, laws, rules, regulations, judgments, orders and decrees of all
courts, regulatory bodies, administrative agencies, governmental bodies,
arbitrators or other authorities having jurisdiction over the Company or such
subsidiaries or any of their respective properties, as applicable, including,
without limitation, the provisions of the Sarbanes-Oxley Act of 2002, as amended
(“Sarbanes-Oxley Act”), and the rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”) and the AMEX, including the
corporate governance requirements thereof, except where such non-compliance
would not, individually or in the aggregate, result in a Material Adverse
Change.
 
4.17  No Material Actions or Proceedings. Except as disclosed in or contemplated
by the Private Placement Memorandum, there is no legal or governmental action,
suit or proceeding pending or, to the knowledge of the Company, there are no
inquiries or investigations, nor are there any legal or governmental actions,
suits or proceedings threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which has as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, which in the case of
clauses (i), (ii) or (iii) could reasonably be expected to result in a Material
Adverse Change or adversely affect the consummation of the transactions
contemplated hereby. Neither the Company nor any of its subsidiaries is a party
to or subject to the provisions of any injunction, judgment, decree or order of
any court, regulatory body, administrative agency or other governmental body
that might be expected to result in a Material Adverse Change.
 
6

--------------------------------------------------------------------------------


4.18  Labor Matters. No material labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company, is
threatened or imminent. The Company is not aware of any existing or imminent
labor disturbance by the employees of any of its third-party contractors, that
might be expected to result in a Material Adverse Change.
 
4.19  Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, patents, know-how,
collaborative research agreements, inventions, servicemarks, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) necessary to conduct their businesses as now
conducted, as proposed to be conducted, as described in or contemplated by the
Private Placement Memorandum, and any respective amendments or supplements
thereto. The expiration of any of such Intellectual Property Rights would not be
reasonably expected to result in a Material Adverse Change. Neither the Company
nor any of its subsidiaries has received any notice of, and has no knowledge of,
any infringement of or conflict with asserted rights of the Company by others
with respect to any Intellectual Property Rights, other than with respect to any
infringement that would not reasonably be expected to result in a Material
Adverse Change. There is no claim being made against the Company or any of its
subsidiaries regarding any kind of Intellectual Property Right. The Company and
its subsidiaries do not, in the conduct of their business as now or proposed to
be conducted as described in the Private Placement Memorandum, infringe or
conflict with any right or patent of any third party, or any discovery,
invention, product, or process which is the subject of a patent application
filed by any third party, known to the Company or any of its subsidiaries, which
such infringement or conflict is reasonably likely to result in a Material
Adverse Change.
 
4.20  All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations, licenses or permits issued by
the appropriate state, federal, or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, including, without limitation,
all certificates, authorizations, licenses or permits required for the making of
loans and lending operations, and (i) any such certificate, authorization,
license or permit is not subject to any qualifications or limitations which
would prohibit the Company or any of its subsidiaries from conducting their
respective businesses, (ii) all applicable fees have been paid for any such
certificate, authorization, license or permit, except for such fees which if not
paid would not in any way prevent or prohibit the Company or any of its
subsidiaries from conducting their respective businesses in accordance with all
applicable laws, (iii) no fines or penalties are outstanding for any failure to
timely obtain, or any non-compliance with any such certificate, authorization,
license or permit, except for such fines or penalties that would not reasonably
be likely to result in a Material Adverse Change, and (iv) neither the Company
nor any subsidiary has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such certificate,
authorization, license or permit, which revocation, modification or
non-compliance, individually or in the aggregate, would result in a Material
Adverse Change.
 
4.21  Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements included in the Private Placement Memorandum, in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects of any kind, except as described in the
Private Placement Memorandum. The real property, improvements, equipment and
personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.
 
7

--------------------------------------------------------------------------------


4.22  Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
duly requested extensions thereof and have paid all taxes required to be paid by
any of them and, if due and payable, any related or similar assessment, fine, or
penalty levied against any of them, except for any such tax, assessment, fine or
penalty that is being contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided. The Company and its subsidiaries
have made adequate charges, accruals and reserves in the applicable financial
statements in respect of all federal, state and foreign income and franchise
taxes for all periods as to which the tax liability of the Company and its
subsidiaries have not been finally determined. The Company has no knowledge of
any tax deficiency that has been or might be asserted or threatened against the
Company.
 
4.23  No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under Federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or sale by the Selling Stockholders of
the Shares.
 
4.24  Company Not an “Investment Company”. The Company is not, and after receipt
of payment for the Shares giving effect to the transactions contemplated hereby
will not be, an “investment company,” or an entity “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder.
 
4.25  Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses and otherwise reasonably
prudent including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism, earthquakes, general liability and
Directors’ and Officers’ liability, all of which insurance is in full force and
effect. The Company and each of its subsidiaries expect they will be able, and
will use their best efforts, (i) to renew its existing insurance coverage as and
when such policies expire, or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.
Neither of the Company nor any subsidiary has been rejected from obtaining any
type of insurance coverage which it has sought or for which it has applied.
 
4.26  No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action which was designed to, or that
might be expected to cause or result in, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Shares.
 
8

--------------------------------------------------------------------------------


4.27  Non-Public Information. The Company has not disclosed to the Purchaser,
whether in the Private Placement Memorandum or otherwise, information that would
constitute material non-public information as of the Closing Date.
 
4.28  Use of Purchaser Name. Except as may be required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated or as otherwise required by
applicable law or regulation.
 
4.29  Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Exchange Act Reports which have not been
described as required.
 
4.30  Exchange Act and Sarbanes-Oxley Act Compliance. Since December , 31, 2004,
the Company has filed all Exchange Act Reports required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act. The
Exchange Act Reports, at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the Exchange Act and the Sarbanes-Oxley Act, including Section
402 related to loans, and did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
4.31  Contracts. Except as disclosed in the Company’s Exchange Act Reports, the
Company and its subsidiaries have no material contracts. Any contracts described
in the Company’s Exchange Act Reports that are material to the Company and its
subsidiaries, taken as a whole, are in full force and effect on the date hereof.
 
4.32  Company’s Accounting System. The Company and each of its subsidiaries
maintain a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
4.33  No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any employee or agent
of the Company or any subsidiary acting on behalf of the Company or any of its
subsidiaries, has made any contribution or other payment to any official of, or
candidate for, any federal, state or foreign office in violation of any law or
of the character required to be disclosed in the Company’s Exchange Act Reports.
 
4.34  Compliance with Environmental Laws. Except as would not, individually or
in the aggregate, result in a Material Adverse Change, (i) the Company and its
 
9

--------------------------------------------------------------------------------


 
subsidiaries are in compliance with all federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, the “Materials of Environmental Concern”), or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively, the
“Environmental Laws”), which includes, but is not limited to, compliance with
any permits or other governmental authorizations required for the operation of
the business of the Company or its subsidiaries under applicable Environmental
Laws, or compliance with the terms and conditions thereof, and neither the
Company nor any of its subsidiaries has received any written communication,
whether from a governmental authority, citizens group, employee or otherwise,
that alleges that the Company or any of its subsidiaries is in violation of any
Environmental Law; (ii) there is no claim, action or cause of action filed with
a court or governmental authority, no investigation with respect to which the
Company has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its subsidiaries, now or in the past (collectively, the “Environmental
Claims”), pending or threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that would reasonably be expected to result in a
violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law. The Company is not currently aware that it will be required to
make future material capital expenditures to comply with Environmental Laws.
 
4.35  ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries, or their “ERISA Affiliates” (as hereinafter defined) are in
compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(collectively, the “Code”) of which the Company or such subsidiary is a member.
No “reportable event” (as defined under ERISA) has occurred or is expected to
occur with respect to any “employee benefit plan” established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined under
 
10

--------------------------------------------------------------------------------


 
ERISA). None of the Company, its subsidiaries or any of their ERISA Affiliates
has incurred or expects to incur any material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified and nothing has occurred, whether by action or failure to act, which
would reasonably be expected to cause the loss of such qualification.
 
4.36  Form S-3 Eligibility. The Company satisfies the requirements for use of
Form S-3 for registration of the resale of the Shares as contemplated herein.
There exist no facts or circumstances (including, without limitation, any
required approvals or waivers or any circumstances that may delay or prevent the
obtaining of accountant’s consents) that could reasonably be expected to
prohibit or delay the preparation or initial filing of the Registration
Statement that will be available for the resale of the Shares by each of the
Purchasers.
 
4.37  Commodity Exchange Act. The Company will not, and will not permit any of
its subsidiaries to, invest in futures contracts, options on futures contracts
or options on commodities unless such entities are exempt from the registration
requirements of the Commodity Exchange Act, as amended, and the rules and
regulations promulgated thereunder (the “Commodity Exchange Act”) or otherwise
comply with the Commodity Exchange Act.
 
4.38  Taxable Mortgage Pool. Neither the Company, any of its subsidiaries nor
any of their assets will be treated as a taxable mortgage pool.
 
4.39  Investment and Risk-Adjusted Capital Guidelines. The Company is, and at
all times has been, in compliance with its investment and risk-adjusted capital
guidelines to the extent applicable.
 
4.40  Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and/or any of its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that would otherwise be reasonably likely to result in a Material Adverse
Change. There are no such transactions, arrangements or other relationships with
the Company or any of its subsidiaries that may create contingencies or
liabilities that are not otherwise disclosed by the Company in its Exchange Act
filings.
 
4.41  Offering. Subject to the accuracy of the Selling Stockholders’
representations in Section 5 of this Agreement and the Purchaser’s
representations in Section 6 of this Agreement, the sale of the Shares in
conformity with the terms of this Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act and from the
qualification or registration requirements of all applicable state securities
laws.
 
4.42  No Integration. Neither the Company, nor any of its affiliates, nor, to
the Company’s knowledge, any person acting on its or their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions nor will the Company or
any of its Subsidiaries take any action or steps that would cause the offering
of the Shares to be integrated with other offerings.
 
11

--------------------------------------------------------------------------------


4.43  Committees. The members of the Audit Committee, Compensation Committee and
Governance and Nominating Committee of the Board of Directors of the Company are
“independent directors” within the meaning of the listing standards and rules of
the AMEX, and with respect to the Audit Committee, the Commission, (ii) all of
the members of the Audit Committee are financially literate within the meaning
of the listing standards and rules of the AMEX and (iii) at least one member of
the Audit Committee is an “audit committee financial expert,” within the meaning
of Item 401(h) of Regulation S-K.
 
4.44  Disclosure Controls and Procedures. The principal executive officer and
principal financial officer are responsible for establishing and maintaining
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and have (i) designed such disclosure controls
and procedures, or caused such disclosure controls and procedures to be designed
under their supervision, to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to them by
others within those entities, particularly during the periods in which the
Annual Report on Form 10-K for the year ended December 31, 2004 and the
Quarterly Report on Form 10-Q for the quarter ended March 31, 2005 that are
incorporated by reference in the Private Placement Memorandum were being
prepared, (ii) evaluated the effectiveness of the Company’s disclosure controls
and procedures and presented in the Annual Report on Form 10-K for the year
ended December 31, 2004 and the Quarterly Report on Form 10-Q for the quarter
ended March 31, 2005 that are incorporated by reference in the Private Placement
Memorandum their conclusions about the effectiveness of the disclosure controls
and procedures as of the end of the applicable periods based on such evaluation
and (iii) disclosed in the Annual Report on Form 10-K for the year ended
December 31, 2004 and the Quarterly Report on Form 10-Q for the quarter ended
March 31, 2005 that are incorporated by reference in the Private Placement
Memorandum whether any change in the Company’s internal control over financial
reporting that occurred during the applicable periods that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
4.45  No Fiduciary Duty. The Placement Agent and the Purchaser are acting as
principals and not as an agent or fiduciary of the Company or the Selling
Stockholders and the Company’s and Selling Stockholder’s engagement of the
Placement Agent in connection with the offering of the Shares is as independent
contractors and not in any other capacity. Furthermore, each of the Company and
the Selling Stockholders agrees that it is solely responsible for independently
making its own judgments in connection with the offering of the Shares
(irrespective of whether the Placement Agent or the Purchaser has advised or are
currently advising the Company or the Selling Stockholders on related or other
matters).
 
4.46  Additional Information. The information contained in the following
documents (the materials identified in clauses a, b, c, d, e, f and g below are
referred to herein as the “Exchange Act Reports”), copies of which the Placement
Agent has furnished to the Purchaser, or will furnish prior to the Closing, was
or will be true and correct in all material respects as of their respective
final dates:
 
12

--------------------------------------------------------------------------------


(a)  the Company’s Annual Report on Form 10-K for the year ended December 31,
2004;
 
(b)  the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2005;
 
(c)  the Company’s Definitive Proxy Statement on Schedule 14A filed on April 22,
2005;
 
(d)  the Company’s Current Report on Form 8-K furnished to the Commission on
July 27, 2005;
 
(e)  all other documents, if any, filed by the Company with the Commission since
December 31, 2004 pursuant to the reporting requirements of the Exchange Act;
and
 
(f)  the Private Placement Memorandum, including all addenda and exhibits
thereto (other than the Purchase Agreement and the Appendices).
 
4.47  Finder’s Fees. The Company has not incurred any liability for any finder’s
fees or similar payments in connection with the transactions contemplated by
this Agreement.
 
4.48  Certificate. At the Closing, the Company will deliver to Purchaser a
certificate executed by the chief executive officer and the chief financial or
accounting officer of the Company (solely in their capacities as such), dated as
of the Closing Date, in substantially the form attached hereto as Exhibit F
hereto, to the effect that the representations and warranties of the Company set
forth in this Section 4 are true and correct as of the date of this Agreement
and as of the Closing Date and that the Company has complied with all the
agreements and satisfied all the conditions herein on its part to be performed
or satisfied on or prior to such Closing Date.
 
4.49  Legal Opinion. As a condition to the Purchaser’s obligation to purchase
the Shares, at the Closing, Morrison & Foerster LLP, counsel for the Company,
shall have delivered its favorable opinion in the form attached as Exhibit C
hereto.
 
SECTION 5.   Representations, Warranties and Covenants of the Selling
Stockholders. Each Selling Stockholder, severally and not on behalf of or with
respect to the Company or any other Selling Stockholder, represents, warrants
and covenants with the Purchaser as follows:
 
5.1  The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by or on behalf of such Selling Stockholder and is a valid and
binding agreement of such Selling Stockholder, enforceable in accordance with
its terms, except as rights to indemnification hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
 
13

--------------------------------------------------------------------------------


5.2  Title to and Delivery of the Shares to Be Sold. Such Selling Stockholder
has, and on the Closing Date will have, good and valid title to all of the
Shares which may be sold by such Selling Stockholder pursuant to this Agreement
on such date. Delivery of the Shares which are sold by such Selling Stockholder
pursuant to this Agreement will pass good and valid title to such Shares, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or other
claim.
 
5.3  Delivery of Shares. Upon the Purchaser’s acquiring possession of the Shares
to be sold by such Selling Stockholder and paying the purchase price therefore
pursuant to this Agreement, the Purchaser (assuming that no such Purchaser has
notice of any “adverse claim”, within the meaning of Section 8-105 of the New
York Uniform Commercial Code, to such Shares) will acquire their respective
interests in such Shares (including, without limitation, all rights that such
Selling Stockholder had or has the power to transfer in such Shares) free and
clear of any adverse claim within the meaning of Section 8-102 of the New York
Uniform Commercial Code.
 
5.4  No Further Consents, Authorization or Approvals. No consent, approval or
waiver is required under any instrument or agreement to which such Selling
Stockholder is a party or by which it is bound or under which it is entitled to
any right or benefit, in connection with the offering, sale or purchase by the
Purchaser of any of the Shares which may be sold by such Selling Stockholder
under this Agreement or the consummation by such Selling Stockholder of any of
the other transactions contemplated hereby.
 
5.5  Non-Contravention; No Further Authorizations or Approvals Required. The
execution and delivery by such Selling Stockholder of, and the performance by
such Selling Stockholder of its obligations under, this Agreement will not
contravene or conflict with, result in a breach of, or constitute a Default
under, or require the consent of any other party to, the trust agreement or
other organizational documents of such Selling Stockholder or any other
agreement or instrument to which such Selling Stockholder is a party or by which
it is bound or under which it is entitled to any right or benefit, any provision
of applicable law or any judgment, order, decree or regulation applicable to
such Selling Stockholder of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over such Selling
Stockholder. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental authority or
agency, is required for the consummation by such Selling Stockholder of the
transactions contemplated in this Agreement, except such as may be required
under state securities or Blue Sky laws or the by-laws and rules of the NASD.
 
5.6  No Registration or Other Similar Rights. Such Selling Stockholder does not
have any registration or other similar rights to have any equity or debt
securities registered for sale by the Company under the Registration Statement
required to be filed under this Agreement.
 
5.7  No Preemptive, Co-Sale or Other Rights. Such Selling Stockholder does not
have, or has waived prior to the date hereof, any preemptive right, co-sale
right, right of first refusal or other similar right to purchase any of the
Shares that are to be sold by any of the other Selling Stockholders to the
Purchaser and the Other Purchasers pursuant to this Agreement. Such Selling
Stockholder does not own any warrants, options or similar rights to acquire, and
does not have any right or arrangement to acquire, any capital stock, right,
warrants, options or other securities from the Company, other than those
described in the Company’s Exchange Act Reports.
 
14

--------------------------------------------------------------------------------


5.8  Stabilization. Such Selling Stockholder has not taken and will not take,
directly or indirectly, any action designed to cause or result in, or which
constitutes or which might be expected to constitute, the stabilization or
manipulation of the price of the Common Stock or any security of the Company to
facilitate the sale or resale of the Shares.
 
5.9  Material Information. On the date of the Private Placement Memorandum, and
on the Closing Date, the information with respect to such Selling Stockholder
included therein did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading.
 
5.10  Confirmation of the Company’s Representations and Warranties. Each of the
Selling Stockholders represents on its own behalf that it has no reason to
believe that the representations and warranties of the Company contained in
Section 4 hereof are not true and correct, is familiar with the Private
Placement Memorandum and has no knowledge of any material fact, condition, or
information not disclosed in the Private Placement Memorandum which has had or
may have a Material Adverse Change and is not prompted to sell shares of Common
Stock by any information concerning the Company or its subsidiaries which is not
set forth in the Private Placement Memorandum.
 
5.11  Distribution of Offering Materials by the Selling Stockholders. Such
Selling Stockholder has not distributed and will not distribute, prior to the
Closing Date, any offering material in connection with the offering and sale of
the Shares.
 
5.12  Certificate. At the Closing, such Selling Stockholder will deliver to the
Placement Agent or counsel to the Placement Agent a certificate executed by such
Selling Stockholder, dated the Closing Date, in substantially the form attached
hereto as Exhibit G hereto, to the effect that the representations and
warranties of such Selling Stockholder set forth in this Section 5 are true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date, and that such Selling Stockholder has complied with all the
agreements and satisfied all the conditions herein on his or its part to be
performed or satisfied on or prior to such Closing Date.
 
5.13  No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with such
Selling Stockholder’s execution and delivery of this Agreement or the sale by
such Selling Stockholder of the Shares.
 
SECTION 6.   Representations, Warranties and Covenants of the Purchaser. (a) The
Purchaser represents and warrants to, and covenants with, the Company and the
Selling Stockholders that: (i) the Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and comparable entities, and has
 
15

--------------------------------------------------------------------------------


 
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares; (ii) the Purchaser is
acquiring the number of Shares set forth in Exhibit B in the ordinary course of
its business and for its own account for investment only and with no present
intention of distributing any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such Shares (this
representation and warranty not limiting the Purchaser’s right to sell pursuant
to the Registration Statement or in compliance with the Securities Act and the
Rules and Regulations); (iii) the Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Shares, nor
will the Purchaser engage in any short sale that results in a disposition of any
of the Shares by the Purchaser, except in compliance with the Securities Act,
the Exchange Act, the Rules and Regulations and any applicable state securities
laws; (iv) the Purchaser has completed or caused to be completed the
Registration Statement Questionnaire attached hereto as part of Appendix I, for
use in preparation of the Registration Statement, and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement, and the Purchaser will notify the
Company immediately if any material change in any such information provided in
the Registration Statement Questionnaire occurs prior to the sale by it of all
the Shares; (v) the Purchaser has, in connection with its decision to purchase
the number of Shares set forth in Exhibit B, relied solely upon the Private
Placement Memorandum and the documents included or incorporated by reference
therein and the representations and warranties of the Company and the Selling
Stockholders contained herein; (vi) the Purchaser has had an opportunity to
discuss this investment with representatives of the Company and ask questions of
them; and (vii) the Purchaser is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(b)  The Purchaser understands that the Shares are being offered and sold to it
in reliance upon specific exemptions from the registration requirements of the
Securities Act, the Rules and Regulations and state securities laws and that the
Company and the Selling Stockholders are relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.
 
(c)  For the benefit of the Company and the Selling Stockholders, the Purchaser
previously agreed orally with the Placement Agent to keep confidential all
information concerning this private placement. The Purchaser understands that
the federal securities laws may impose restrictions on trading based on
information regarding this offering. In addition, the Purchaser hereby
acknowledges that unauthorized disclosure of information regarding this offering
may result in a violation of Regulation FD. This obligation will terminate upon
the Company’s issuance of one or more press releases describing this offering.
In addition to the above, the Purchaser shall maintain in confidence the receipt
and content of any notice of a Suspension (as defined in Section 6(h) below).
The foregoing agreements shall not apply to any information that is or becomes
publicly available through no fault of the Purchaser, or that the Purchaser is
legally required to disclose; provided, however, that if the Purchaser is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal procedure, it shall provide
the Company with prompt notice of any such request or order in time sufficient
to enable the Company to seek an appropriate protective order.
 
16

--------------------------------------------------------------------------------


(d)  The Purchaser understands that its investment in the Shares involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment, and the Purchaser has full cognizance of and understands all of the
risk factors related to the Purchaser’s purchase of the Shares, including, but
not limited to, those set forth under the caption “Risk Factors” in the Private
Placement Memorandum. The Purchaser understands that the market price of the
Common Stock has been volatile and that no representation is being made as to
the future value or trading volume of the Common Stock. The Purchaser has the
ability to bear the economic risks of an investment in the Shares.
 
(e)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.
 
(f)  The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to Rule
144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND OTHER JURISDICTIONS, AND
IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH
OTHER APPLICABLE LAWS.”
 
(g)  The Purchaser’s principal executive offices are in the jurisdiction set
forth below the Purchaser’s name on the signature pages hereto.
 
(h)  The Purchaser hereby covenants with the Company not to make any sale of the
Shares under the Registration Statement without complying with the provisions of
this Agreement and without effectively causing the prospectus delivery
requirement under the Securities Act to be satisfied, and the Purchaser
acknowledges and agrees
 
17

--------------------------------------------------------------------------------


 
that such Shares are not transferable on the books of the Company unless the
certificate submitted to the transfer agent evidencing the Shares is accompanied
by a separate Purchaser’s Certificate of Subsequent Sale: (i) in the form of
Appendix II hereto, (ii) executed by an officer of, or other authorized person
designated by, the Purchaser, and (iii) to the effect that (A) the Shares have
been sold in accordance with the Registration Statement, the Securities Act and
any applicable state securities or Blue Sky laws and (B) the requirement of
delivering a current prospectus has been satisfied. The Purchaser acknowledges
that there may occasionally be times when the Company must suspend the use of
the Prospectus forming a part of the Registration Statement (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. The Purchaser hereby covenants that it will not sell any Shares
pursuant to said Prospectus during the period commencing at the time at which
the Company gives the Purchaser written notice of the Suspension of the use of
said Prospectus and ending at the time the Company gives the Purchaser written
notice that the Purchaser may thereafter effect sales pursuant to said
Prospectus. Notwithstanding the foregoing, the Company agrees that no suspension
shall be for a period of longer than 60 days during any 365-day period. The
Purchaser further covenants to notify the Company promptly of the sale of all of
its Shares.
 
(i)  The Purchaser further represents and warrants to, and covenants with, the
Company and the Selling Stockholders that (i) the Purchaser has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, (ii) the making and
performance of this Agreement by the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental body applicable to the Purchaser, (iii) no consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required on the part of the
Purchaser for the execution and delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement, (iv) upon the execution and
delivery of this Agreement, this Agreement shall constitute a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification provisions set forth in Section 8.3 of this Agreement may be
limited by federal or state securities laws or the public policy underlying such
laws, and (v) to the Purchaser’s knowledge there is not in effect any order
enjoining or restraining the Purchaser from entering into or engaging in any of
the transactions contemplated by this Agreement, except (solely in the case of
clauses (ii), (iii), (iv) and (v) of the paragraph) for such violations and
defaults as would not reasonably be expected to have a material adverse effect
on the transactions contemplated by this Agreement.
 
18

--------------------------------------------------------------------------------


SECTION 7.   Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants and agreements made by the Company, the Selling
Stockholders and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. All representations and warranties made by the Company, the Selling
Stockholders and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive for a period of one year following the
later of the execution of this Agreement, the delivery to the Purchaser of the
Shares being purchased and the payment therefor.
 
SECTION 8.   Registration of the Shares; Compliance with the Securities Act.
 
8.1      Registration Procedures and Expenses. The Company shall: 
                
                (a)  as soon as practicable, but in no event later than ten (10)
business days following the Closing Date, prepare and file with the Commission
the Registration Statement on Form S-3 relating to the sale of the Shares by the
Purchaser and the Other Purchasers from time to time on AMEX or the facilities
of any national securities exchange on which the Common Stock is then traded or
in privately-negotiated transactions;
 
(b)  provide a draft copy of the Registration Statement to the Purchaser for its
review and comment prior to filing the Registration Statement with the
Commission;
 
(c)  notify the Purchaser promptly upon being informed whether the staff or the
Commission intends to review or not review the Registration Statement;
 
(d)  file a request for acceleration of the Registration Statement with the
Commission within three (3) business days after the date the Company receives
notice from the staff of the Commission that the Commission does not intend to
review the Registration Statement or has completed such review;
 
(e)  use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective as soon as reasonably practicable and in any event within sixty (60)
days after the Closing Date (the “Effectiveness Target Date”);
 
(f)  use its best efforts to promptly prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective until the earliest of (i) two years after the effective date of the
Registration Statement, or (ii) such time as the Shares become eligible for
resale by non-affiliates of the Company pursuant to Rule 144(k) under the
Securities Act;
 
(g)  furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;
 
19

--------------------------------------------------------------------------------


(h)  file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;
 
(i)  bear all expenses in connection with the procedures in paragraphs (a)
through (h) of this Section 8.1 and the registration of the Shares pursuant to
the Registration Statement, other than fees and expenses, if any, of counsel or
other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any;
 
(j)  file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after filing;
 
(k)  issue a press release describing the transactions contemplated by this
Agreement on or prior to the Closing Date; and
 
(l)  make available, while the Registration Statement is effective and available
for resale, its Chief Executive Officer, Chief Financial Officer or other
appropriate representatives for questions regarding information which the
Purchaser may reasonably request in order to fulfill any due diligence
obligation on its part.
 
If the Commission does not declare the Registration Statement effective by the
Effectiveness Target Date, the Company shall become obligated to pay to the
Purchaser an amount in cash, as liquidated damages and not as a penalty,
equivalent to 1% of the aggregate purchase price paid by the Purchaser for any
Shares then held by the Purchaser or its affiliates for each full month that
effectiveness is delayed beyond the Effectiveness Target Date (pro-rated on a
daily basis for partial months). The Company shall pay in full any liquidated
damages pursuant to this Section 8.1 within 30 days after the date on which the
Company becomes obligated to pay such damages.
 
The Company understands that the Purchaser disclaims being an underwriter of the
Shares, but the Purchaser being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder. A draft of the proposed
Registration Statement is included in the Private Placement Memorandum and a
questionnaire related thereto to be completed by the Purchaser is attached
hereto as Appendix I.
 
8.2  Transfer of Shares After Registration. The Purchaser agrees that it will
not effect any disposition of the Shares or its right to purchase the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 8.1 or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution (other than changes in the number of Shares held by the
Purchaser).
 
20

--------------------------------------------------------------------------------


8.3  Indemnification. (a) For the purpose of this Section 8.3:
 
(i)  the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and
 
(ii)  the term “Registration Statement” shall include any preliminary
prospectus, final prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement referred to in Section 8.1.
 
(b)  The Company agrees to indemnify and hold harmless the Purchaser and each
Purchaser/Affiliate against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser or Purchaser/Affiliate may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed), insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof as contemplated below) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, including the Prospectus, financial
statements and schedules, and all other documents filed as a part thereof, as
amended at the time of effectiveness of the Registration Statement, including
any information deemed to be a part thereof as of the time of effectiveness
pursuant to paragraph (b) of Rule 430A, or pursuant to Rule 434, of the Rules
and Regulations of the Securities Act, or the Prospectus, in the form first
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations
of the Securities Act, or filed as part of the Registration Statement at the
time of effectiveness if no Rule 424(b) filing is required under the Securities
Act, or any subsequent amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in light
of the circumstances under which they were made, not misleading, or arise out of
or are based in whole or in part on any inaccuracy in the representations or
warranties of the Company contained in this Agreement or in any writing
delivered pursuant to this Agreement, or any failure of the Company to perform
its obligations hereunder or under law, and will promptly reimburse each such
Purchaser and each such Purchaser/Affiliate for any legal and other expenses as
such expenses are reasonably incurred by such Purchaser or such
Purchaser/Affiliate in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein, (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 6(h) or 8.2 hereof respecting the sale of the Shares, (iii) the
inaccuracy of any representation made by such Purchaser herein, or (iv) any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Purchaser prior to the pertinent sale or
sales by the Purchaser.
 
21

--------------------------------------------------------------------------------


(c)  Each Purchaser will severally, but not jointly, indemnify and hold harmless
the Company and each Selling Stockholder, each of the Company’s directors, each
of the Company’s officers who signed the Registration Statement, and each
person, if any, who controls the Company or any Selling Stockholder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement, any Selling Stockholder or any of their respective controlling person
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the prior written consent of such Purchaser) insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon (i) any failure to comply with the
covenants and agreements contained in Sections 6(h) or 8.2 hereof respecting the
sale of the Shares, (ii) the inaccuracy of any representation made by such
Purchaser herein, or (iii) any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in light of the circumstances
under which they were made, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Purchaser expressly for use therein, and
will reimburse the Company and the Selling Stockholders, each of the Company’s
directors, each of the Company’s officers who signed the Registration Statement
or controlling person of the Company or a Selling Stockholder for any legal and
other expense reasonably incurred by the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.
 
(d) Each Selling Stockholder will jointly and severally indemnify and hold
harmless each Purchaser, each Purchaser/Affiliate, the Company, each of its
directors and each of its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages, liabilities or expenses to which the Purchaser, each
Purchaser/Affiliate, the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any claim or litigation, if such settlement is effected with the
written consent of such Selling Stockholder) insofar as such losses, claims,
damages, liabilities or expenses (or action in respect thereof as contemplated
below) arise out of, or are based upon (i) any material failure to comply with
the covenants and agreements of such Selling Stockholder contained in the
Agreements or (ii) the material inaccuracy of any representation made by such
Selling Stockholder in the
 
22

--------------------------------------------------------------------------------


 
Agreements or (iii) any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements in the Registration Statement or any amendment
or supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in light of the circumstances under which they
were made, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by such Selling Stockholder expressly for use therein; provided,
however, that the Selling Stockholder will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) in whole or in part the inaccuracy of any representations or
warranties made by such Purchaser herein, (ii) the failure of such Purchaser to
comply with the covenants and agreements contained in Sections 6(h) or 8.2
hereof respecting the sale of the Shares, or (iii) any statement or omission in
any Prospectus or any amendment or supplement thereto that is corrected in any
subsequent Prospectus or any amendment or supplement thereto that was delivered
to the Purchaser prior to the pertinent sale or sales by the Purchaser.
 
(e) If and to the extent that the Company shall have sustained any
indemnification liability under Section 8.3(a) hereof or otherwise under law and
such liability shall have resulted from the failure of any of the Selling
Stockholders to promptly notify the Company in writing, until the earlier of (i)
two years from the effective date of the Registration Statement or (ii) the sale
of all of the Shares, of any events or circumstances of which any of the Selling
Stockholders becomes aware, after their conducting reasonable due inquiry (other
than matters publicly known or actually known by the Company), that (x)
materially adversely affects or limits the legal or other ability of any of the
Selling Stockholders to perform any of its material obligations under any
written agreements between any of the Selling Stockholders and the Company and
(y) the failure of which to be included in the Private Placement Memorandum
and/or the Registration Statement, as such shall have been supplemented or
amended, would result in an untrue statement of material fact or the omission to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made, the Selling Stockholders shall, jointly and severally,
indemnify and hold harmless the Company from such liability and pay or reimburse
the Company for any related costs.
 
(f) Promptly after receipt by an indemnified party under this Section 8.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 8.3, promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 8.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
 
23

--------------------------------------------------------------------------------


 
indemnified party and the indemnifying party and the indemnified party, based
upon the advice of such indemnified party’s counsel, shall have reasonably
concluded that there may be a conflict of interest between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and approval by
the indemnified party of counsel, the indemnifying party will not be liable to
such indemnified party under this Section 8.3 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing the indemnified
parties who are parties to such action (including indemnified parties under
Agreements with Other Purchasers), plus local counsel, if appropriate) or (ii)
the indemnifying party shall not have employed counsel reasonably satisfactory
to the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. The indemnifying party shall not be liable for any
settlement of any action without its written consent; provided that such consent
shall not be unreasonably withheld or delayed.
 
(g) If the indemnification provided for in this Section 8.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b), (c) or (d) of
this Section 8.3 in respect to any losses, claims, damages, liabilities or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company, each Selling Stockholder and the Purchaser from the placement of
the Common Stock contemplated by this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but the relative fault of the Company, each Selling
Stockholder and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The respective relative benefits
received by the Company and each Selling Stockholder, respectively, on the one
hand and each Purchaser on the other shall be deemed to be in the same
proportion as the amount paid by such Purchaser to each Selling Stockholder
pursuant to this Agreement for the Shares purchased by such Purchaser that were
sold pursuant to the Registration Statement bears to the difference (the
“Difference”) between the amount such Purchaser paid for the Shares that were
sold pursuant to the Registration Statement and the amount received by such
Purchaser from such sale. The relative fault of the Company and each Selling
Stockholder, respectively, on the one hand, and each Purchaser on the other
shall be determined by reference to, among other things, whether the untrue or
alleged statement of a material fact or the omission or alleged omission to
 
24

--------------------------------------------------------------------------------


 
state a material fact or the inaccurate or the alleged inaccurate representation
and/or warranty relates to information supplied by the Company, by such Selling
Stockholder or by such Purchaser and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in paragraph (f) of this Section
8.3, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in paragraph (f) of this Section 8.3 with respect to the notice of the
threat or commencement of any threat or action shall apply if a claim for
contribution is to be made under this paragraph (g); provided, however, that no
additional notice shall be required with respect to any threat or action for
which notice has been given under paragraph (f) for purposes of indemnification.
The Company, the Selling Stockholders and each Purchaser agree that it would not
be just and equitable if contribution pursuant to this Section 8.3 were
determined solely by pro rata allocation (even if the Purchaser were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this paragraph.
Notwithstanding the provisions of this Section 8.3, no Purchaser shall be
required to contribute any amount in excess of the amount by which the
Difference exceeds the amount of any damages that such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. Notwithstanding the provision of this Section 8.3,
no Selling Stockholder shall be required to contribute any amount in excess of
the gross proceeds received by such Selling Stockholder for the sales of Shares
under the Agreement. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations to contribute pursuant to this
Section 8.3 are several and not joint. The Selling Stockholders’ obligations to
contribute pursuant to this Section 8.3 are joint and several.
 
8.4  Termination of Conditions and Obligations. The conditions precedent imposed
by Section 6 or this Section 8 upon the transferability of the Shares shall
cease and terminate as to any particular number of the Shares upon the passage
of two years from the effective date of the Registration Statement covering such
Shares or at such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.
 
8.5  Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by the Purchaser, the Company will furnish
to the Purchaser:
 
(a) other than any such reports or communications filed with the Commission
pursuant to the Commission’s EDGAR system, as soon as practicable after
available (but in the case of the Annual Report to the Stockholders, within 150
days after the end of each fiscal year of the Company), one copy of (i) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with GAAP by a national independent registered
public accounting firm), (ii) if not included in substance in the Annual Report
to Stockholders, upon the request of Purchaser, its Annual Report on Form 10-K,
(iii) upon request of Purchaser, its quarterly reports on Form 10-Q, and (iv) a
full copy of the particular Registration Statement covering the Shares (the
foregoing, in each case, excluding exhibits); and
 
25

--------------------------------------------------------------------------------


(b) upon the reasonable request of the Purchaser, a reasonable number of copies
of the Prospectuses, and any supplements thereto, to supply to any other party
requiring such Prospectuses.
 
The Company, upon the reasonable request of the Purchaser and with prior notice,
will be available to the Purchaser or a representative thereof at the Company’s
headquarters to discuss information relevant for disclosure in the Registration
Statement covering the Shares and will otherwise cooperate with any Purchaser
conducting an investigation for the purpose of reducing or eliminating such
Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters, subject to
appropriate confidentiality limitations.
 
SECTION 9.   Broker’s Fee. The Purchaser acknowledges that the Selling
Stockholders intend to pay to the Placement Agent a fee in respect of the sale
of the Shares to the Purchaser. Each of the parties hereto hereby represents
that, on the basis of any actions and agreements by it, there are no other
brokers or finders entitled to compensation in connection with the sale of the
Shares to the Purchaser. The Purchaser and the Selling Stockholders hereby agree
that the Purchaser shall not be responsible for such fee.
 
SECTION 10.   Expenses. The Selling Stockholders agree to reimburse the Company
for 50% of the Company’s aggregate expenses incurred to effect the transactions
contemplated hereby, including the expenses that the Company is obligated to pay
pursuant to Section 8.1(i).
 
SECTION 11.   Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be deemed
effectively given: (i) upon delivery to the party to be notified; (ii) when
received by confirmed facsimile or e-mail; or (iii) one business day after
deposit with a nationally recognized overnight carrier, specifying next business
day delivery, with written verification of receipt. All communications shall be
sent to the Company and the Purchaser as follows or at such other addresses as
the Company or the Purchaser may designate upon ten days’ advance written notice
to the other party:
 

 
(a)
if to the Company, to:

 
Delta Financial Corporation
1000 Woodbury Road, Suite 2000
Woodbury, New York 11797
Attention: Marc E. Miller, Esq.
Facsimile: (516) 364-9450
 
26

--------------------------------------------------------------------------------


with a copy to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: James R. Tanenbaum, Esq.
Facsimile: (212) 468-7900



 
(b)
if to the Placement Agent, to:

 
JMP Securities LLC
One Embarcadero Center, Suite 2100
San Francisco, California 94111
Attention: Gerald L. Tuttle, Jr.
Facsimile: (415) 835-8920


with a copy to:
 
O’Melveny & Myers LLP, Suite 2600
Embarcadero Center West
San Francisco, California 94111
Attention: Peter T. Healy, Esq.
Facsimile: (415) 984-8701



 
(c)
if to the Purchaser, at its address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

 
(d)
if to a Selling Stockholder, at the address set forth in Exhibit A hereto.

 
SECTION 12.   Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company, the Selling
Stockholders and the Purchaser. No provision hereunder may be waived other than
in a written instrument executed by a waiving party.
 
SECTION 13.   Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
SECTION 14.   Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
SECTION 15.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York and the federal law of the
United States of America.
 
27

--------------------------------------------------------------------------------


SECTION 16.   Counterparts. This Agreement may be executed (including, without
limitation, by facsimile signature or by delivery by portable document format
(“PDF”)) in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered (including by facsimile) to the other
parties.
 
SECTION 17.   Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Company, any Selling Stockholder or the Purchaser makes
any representation, warranty, covenant or undertaking with respect to such
matters.
 
SECTION 18.   Assignment. This Agreement is made solely for the benefit of and
is binding upon the Purchaser, the Selling Stockholders and the Company and to
the extent provided in Section 8.3, any person controlling the Company, the
Selling Stockholder or the Purchaser, the officers and directors of the Company,
and their respective executors, administrators, successors and assigns, and
subject to the provisions of Section 8.3, no other person shall acquire or have
any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include any subsequent purchaser, as such purchaser, of the
Shares sold to the Purchaser pursuant to this Agreement.
 


 
[Signature Page Follows]
 


 

28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

        DELTA FINANCIAL CORPORATION  
   
   
    By:       Name:   Title:

        HUGH MILLER  
   
   
    By:       Name:   Title:

        SIDNEY A.MILLER 2001 FAMILY TRUST  
   
   
    By:       Name:   Title:

        RONA V. MILLER 2001 FAMILY TRUST  
   
   
    By:       Name:   Title:

 
 
 
 
 
 
Appendix II-1
 

--------------------------------------------------------------------------------


 

Print or Type:
 
Name of Purchaser (Individual or Institution):
 
 
 
 
 
Name of Individual representing Purchaser
(if an Institution):
 
 
 
 
 
Title of Individual representing Purchaser (if an Institution):
 
 
 
 
Signature by:
 
 
 
 
Individual Purchaser or Individual representing Purchaser:
 
 
 
 
 
Address:
 
 
Telephone:
 
 
Telecopier:
 
 
E-Mail:
 
 
Jurisdiction of principal executive offices:
 
 


 
2
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Selling Stockholders




Name and Address
Aggregate Number
of Shares to be sold
   
Hugh Miller
c/o Delta Financial Corporation
1000 Woodbury Road, Suite 200
Woodbury, New York 11797
 
350,000
Sidney A. Miller - 2001 Family Trust
c/o Delta Financial Corporation
1000 Woodbury Road, Suite 200
Woodbury, New York 11797
 
650,000
Rona V. Miller - 2001 Family Trust
c/o Delta Financial Corporation
1000 Woodbury Road, Suite 200
Woodbury, New York 11797
1,000,000



 

 
 
A-1

--------------------------------------------------------------------------------






